Case 1:17-cv-02972-RDB Document 352 Filed 11/18/19 Page 1of1

CHAMBERS OF U.S. COURTHOUSE - CHAMBERS 5D
RICHARD D. BENNETT 101 W. LOMBARD STREET
UNITED SYATES DISTRICT JUDGE - BALTIMORE, MD 21201
NORTHERN DIVISION TEL: 410-962-3190
FAX: 410-962-3177
November 18, 2019
LETTER ORDER vce FILED

=e

To Counsel of Record: Keyes Law Firm v. Napoli Bern Ripka Shkolnik, LLP, et al. NOV 18 2017

Civil Action No. RDB-17-2972 .
__ CLBALMORE
Cres. OP MARV GS .

Dear Counsel:

This Court is in receipt of Plaintiffs correspondence regarding the briefing of two
motions filed today, November 18, 2019, by the Napoli Defendants: Rule 53 Motion to
Appoint Special Master (ECF No. 343) and Motion to Preclude the Testimony of Plaintiffs
Experts (ECF No. 346). The Court will deny the Napoli Defendants’ Motions to Shorten
Time for Plaintiff to Respond (ECF Nos. 344, 347) and will allow Plaintiff until Wednesday,
November 27, 2019 to submit its Responses to ECF Nos. 343 and 346. The Motions Hearing
in this matter remains scheduled for Monday, November 25, 2019 at 10:00 a.m. on all pending
motions except for ECF Nos. 343 and 346, which the Court will address separately.

Notwithstanding the informal nature of this letter, it is an Order of this Court and the

Clerk is directed to docket it as such.

Sincerely, ) 0. 2 .
Richard D. Bennett
United States District Judge
